COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Todd David Rogers v. Gina Marie Rogers

Appellate case number:      01-15-00224-CV

Trial court case number:    12-DCV-199022

Trial court:                434th District Court of Fort Bend County

        On January 26, 2015, appellant, Todd David Rogers, filed a premature notice of
appeal in the trial court, deemed filed after the final decree of divorce was signed by the
trial court on September 14, 2015. See TEX. R. APP. P. 27.1(a). On December 15, 2015,
appellant filed his appellate brief, setting appellee’s brief to be due within 30 days. See
id. 38.6(b). Because appellee failed to timely file her brief, the Clerk of this Court sent a
notice on January 29, 2016, informing appellee that the time for filing appellee’s brief
had expired and, unless appellee’s brief or an extension was filed within 10 days of that
notice, that this Court may set this appeal for submission without an appellee’s brief. See
id. 10.5(b), 38.6(d). However, appellee failed to file a timely appellate brief or extension.
       Accordingly, this Court requests that an appellee’s brief be filed with an extension
request, or a notice that no brief will be filed, from appellee’s counsel, Marlene A.
Zinsmeister, within 10 days of the date of this order. See TEX. R. APP. P. 2, 10.5(b),
38.6(b), (d). The Court notifies appellee that, if no appellee’s brief or extension is timely
filed within 10 days of the date of this order, this Court will set this appeal for submission
on the appellant’s brief only. See id. 38.9(a). Appellant’s reply brief, if any, must be
filed within 20 days after the appellee’s brief is filed, if any. See id. 38.6(c).
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                    Acting individually

Date: March 10, 2016